649 So. 2d 934 (1995)
FLORIDA MINING & MATERIALS, Appellant,
v.
Michael MOBLEY, Appellee.
No. 94-2114.
District Court of Appeal of Florida, First District.
February 9, 1995.
William E. Curphey, Mary Ann Stiles and Debra M. Metzler of Stiles, Taylor & Metzler, P.A., Tampa, for appellant.
Lawrence H. Samaha, Tampa, for appellee.
PER CURIAM.
The employer appeals a workers' compensation order, asking this court to undertake an independent review of medical evidence presented by deposition. The appellate court is not disadvantaged in assessing the probative value of depositions, as opposed to live testimony. Sabre Marine v. Feliciano, 461 So. 2d 985 (Fla. 1st DCA 1984); Kelly v. Florida Atlantic Univ., 413 So. 2d 833 (Fla. 1st DCA 1982). But the case may not be retried on appeal, and a ruling which is supported by competent substantial evidence will be upheld even though there may be some persuasive evidence to the contrary. Swanigan v. Dobbs House, 442 So. 2d 1026 (Fla. 1st DCA 1983); Gomez v. Jack Steinberg Neckwear, 424 So. 2d 106 (Fla. 1st DCA 1982); see also GTE v. Miller, 642 So. 2d 1188 (Fla. 1st DCA 1994). The resolution of such conflicts is within the fact-finding authority of the judge of compensation claims. Jefferson Stores v. Rosenfeld, 386 So. 2d 865 (Fla. 1st DCA 1980). Because the challenged ruling in the present case is supported by competent substantial evidence, the order is affirmed.
BARFIELD, ALLEN and KAHN, JJ., concur.